Exhibit 10.2

 

FORM OF AMENDMENT

 

[TENTH] AMENDMENT TO THE

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT OF

THE MACERICH PARTNERSHIP, L.P.

 

THIS [TENTH] AMENDMENT (the “Amendment”) TO THE AMENDED AND RESTATED LIMITED
PARTNERSHIP AGREEMENT DATED AS OF MARCH 16, 1994, AMENDED AS OF AUGUST 14, 1995,
FURTHER AMENDED AS OF JUNE 27, 1997, FURTHER AMENDED AS OF NOVEMBER 16, 1997,
FURTHER AMENDED AS OF FEBRUARY 25, 1998, FURTHER AMENDED AS OF FEBRUARY 26,
1998, FURTHER AMENDED AS OF JUNE 17, 1998, FURTHER AMENDED AS OF DECEMBER 23,
1998, FURTHER AMENDED AS OF NOVEMBER 9, 2000, AND FURTHER AMENDED AS OF JULY 26,
2002 (the “Agreement”) OF THE MACERICH PARTNERSHIP, L.P. (the “Partnership”) is
dated effective as of                           .

 

RECITALS

 

WHEREAS, MACP LP, a subsidiary of the Partnership, has merged with and into
Wilmorite Holdings, L.P. (“WHLP”), a Delaware partnership (the “Partnership
Merger”) effective as of                     ;

 

WHEREAS, simultaneously with the consummation of the Partnership Merger, the
agreement of limited partnership of WHLP was amended and restated (the “2005
Amended and Restated WHLP Agreement”);

 

WHEREAS, pursuant to Section 8.10 of the 2005 Amended and Restated WHLP
Agreement, the Partnership has the right to cause each limited partner of WHLP
(each, a “WHLP Partner”) to exchange his, her or its partnership units in WHLP
for interests in the Partnership (the “Partnership Call”), and certain WHLP
Partners have the right to exchange part or all of their partnership units in
WHLP for interests in the Partnership (the “WHLP Partner Put Right”);

 

WHEREAS, the Partnership Call and/or the WHLP Partner Put Right has been
exercised (each such date of exercise being a “WHLP Contribution Date”);

 

WHEREAS, the Partnership has agreed to issue to one or more of the WHLP
Partners, (1) in exchange for all or a portion of their common units in WHLP
(the “WHLP Common Units”), Common Units; (2) in exchange for all or a portion of
their nonparticipating Class A Preferred Units in WHLP (the “WHLP
Nonparticipating CPUs”), special partnership units of the Partnership (the
“Series N Preferred Units”) having the terms and subject to the conditions set
forth herein; and (3) in exchange for all or a portion of their participating
Class A Preferred Units in WHLP (the “WHLP Participating CPUs”), special
partnership units of the Partnership (the “Series P Preferred Units”) having the
terms and subject to the conditions set forth herein;

 

WHEREAS, the Series N Preferred Units shall have the terms set forth in Exhibit
B to this Amendment and the redemption rights set forth in Exhibits D and F to
this Amendment;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Series P Preferred Units shall have the terms set forth in Exhibit
C to this Amendment and the redemption rights set forth in Exhibit E to this
Amendment;

 

WHEREAS, Section 3.3(a)(i) of the Agreement authorizes the General Partner to
cause the Partnership to issue additional interests in the Partnership in one or
more classes, or one or more series of any of such classes, with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties, including rights, powers and duties senior to those
of the Limited Partners, all as shall be determined by the General Partner in
its sole and absolute discretion and without the approval of any of the Limited
Partners;

 

WHEREAS, Section 12.1(b)(iii) of the Agreement provides that the General Partner
has the power, without the consent of the Limited Partners of the Partnership,
to amend the Agreement as may be required to facilitate or implement setting
forth the designations, rights, powers, duties, and preferences of the holders
of any additional interests in the Partnership issued pursuant to Section 3.3;

 

WHEREAS, the General Partner has made the determination pursuant to
Section 12.1(b)(iii) of the Agreement that consent of the Limited Partners of
the Partnership is not required with respect to the matters set forth in this
Amendment; and

 

WHEREAS, all things necessary to make this Amendment a valid agreement of the
Partnership have been done;

 

NOW, THEREFORE, pursuant to the authority granted to the General Partner under
the Agreement, the Agreement is hereby amended as follows:

 

1.                                       Amendments.

 

(a)                                  In exchange for the contribution of WHLP
Common Units, the Partnership hereby issues to each new Limited Partner
identified under the heading “Common Units” on Exhibit A to this Amendment the
number of Common Units set forth opposite such new Limited Partner’s name.  Each
new Limited Partner is hereby admitted as a Limited Partner in respect of such
Common Units, and each such new Limited Partner agrees to be bound by the
provisions of this Agreement, as amended from time to time.  Without limitation
of the foregoing, each such new Limited Partner is deemed to have made all of
the representations, warranties, acknowledgements, waivers and agreements set
forth in Sections 10.6, 11.1 and 13.11 of the Agreement. The Capital
Contribution made by each such new Limited Partner shall be deemed to be the
fair market value of the contributed WHLP Common Units, which shall be the Cash
Amount (as such term is defined in the 2005 Amended and Restated WHLP Agreement)
that would have been payable if the common units were redeemed pursuant to
Section 8.6 of the 2005 Amended and Restated WHLP Agreement as of the date of
such redemption.

 

(b)                                 Section 2.2 of the Agreement is hereby
amended by inserting the following new Sections 2.2(f) and 2.2(g) to read as
follows:

 

(f)                                    Series N Preferred Units.  In exchange
for the contribution of the WHLP Nonparticipating CPUs, the Partnership hereby
issues to each new Limited Partner identified under the heading “Series N
Preferred Units” on Exhibit A to this Amendment

 

2

--------------------------------------------------------------------------------


 

the number of Series N Preferred Units set forth opposite such new Limited
Partner’s name.  Each new Limited Partner is hereby admitted as a Limited
Partner in respect of such Series N Preferred Units, and each such new Limited
Partner agrees to be bound by the provisions of this Agreement, as amended from
time to time.  Without limitation of the foregoing, each such new Limited
Partner is deemed to have made all of the representations, warranties,
acknowledgements, waivers and agreements set forth in Sections 10.6, 11.1 and
13.11 of the Agreement.  The Capital Contribution made by each such new Limited
Partner shall be deemed to be the fair market value of the contributed WHLP
Nonparticipating CPUs, which shall be reasonably determined in good faith by the
General Partner.  Series N Preferred Units shall have the rights, powers and
duties set forth in Exhibit B to this Amendment.

 

(g)                                 Series P Preferred Units.  In exchange for
the contribution of the WHLP Participating CPUs, the Partnership hereby issues
to each new Limited Partner identified under the heading “Series P Preferred
Units” on Exhibit A to this Amendment the number of Series P Preferred Units set
forth opposite such new Limited Partner’s name.  Each new Limited Partner is
hereby admitted as a Limited Partner in respect of such Series P Preferred
Units, and each such new Limited Partner agrees to be bound by the provisions of
this Agreement, as amended from time to time.  Without limitation of the
foregoing, each such new Limited Partner is deemed to have made all of the
representations, warranties, acknowledgements, waivers and agreements set forth
in Sections 10.6, 11.1 and 13.11 of the Agreement.  The Capital Contribution
made by each such new Limited Partner shall be deemed to be the fair market
value of the contributed WHLP Participating CPUs, which shall be reasonably
determined in good faith by the General Partner.  Series P Preferred Units shall
have the rights, powers and duties set forth in Exhibit C to this Amendment.

 

(c)                                  Section 4.1 of the Agreement is hereby
amended to read as follows:

 

4.1  Distribution of Net Cash Flow.  The General Partner shall cause the
Partnership to distribute all or a portion of Net Cash Flow to the Partners from
time to time as determined by the General Partner, but in any event not less
frequently than quarterly, in such amounts as the General Partner shall
determine.  Notwithstanding the foregoing, the General Partner shall use its
reasonable efforts to cause the Partnership to distribute sufficient amounts to
enable the General Partner to pay shareholder dividends that will (a) satisfy
the requirements for qualifying as a REIT under the Code and Regulations (“REIT
Requirements”), and (b) avoid any federal income or excise tax liability of the
General Partner.  All amounts withheld pursuant to the Code or a provision of
any state or local tax law with respect to any allocation, payment or
distribution to the General Partner or any Limited Partner shall be treated as
amounts distributed to such Partner.  Upon the receipt by the General Partner of
each Exercise Notice, Series D Exercise Notice, Series N Exercise Notice, Series
P Exercise Notice, or Special Exercise Notice pursuant to which one or more
Redemption Partners, Series D Redemption Partners, Series N Redemption Partners,
or Series P Redemption Partners exercise Redemption Rights in accordance with
the provisions of Article IX and the Redemption Rights Exhibit, the Series D
Redemption Rights Exhibit, the Series N Redemption Rights Exhibit, the Series P
Redemption Rights Exhibit, or Special Redemption Rights in

 

3

--------------------------------------------------------------------------------


 

accordance with the provisions of Article IX and the Special Redemption Rights
Exhibit, the General Partner shall, unless the General Partner has elected to
issue only Shares to such Redemption Partners in respect of the Purchase Price
of the Offered Interests, Series D Preferred Shares to such Series D Redemption
Partners in respect of the Series D Purchase Price of the Series D Offered
Interests, Shares to such Series N Redemption Partners in respect of (x) the
Series N Purchase Price of the Series N Offered Interests or (y) the Special
Purchase Price of the Special Offered Interests, or Shares to such Series P
Redemption Partners in respect of the Series P Purchase Price of the Series P
Offered Interests, cause the Partnership to distribute to the Partners, pro rata
in accordance with their respective distribution rights as of the date of
delivery of such Exercise Notice, Series D Exercise Notice, Series N Exercise
Notice, Series P Exercise Notice, or Special Exercise Notice, all (or such
lesser portion as the General Partner shall reasonably determine to be prudent
under the circumstances) of Net Cash Flow, which distribution shall be made
prior to the closing of the redemption or purchase and sale of the Offered
Interests, Series D Offered Interests, Series N Offered Interests, Series P
Offered Interests, or Special Offered Interests specified in such Exercise
Notice, Series D Exercise Notice, Series N Exercise Notice, Series P Exercise
Notice, or Special Exercise Notice.  Subject to any restrictions or limitations
imposed by any provisions of any agreement with respect to indebtedness or
Section 17-607 of the Act, distributions shall be made in accordance with the
following order of priority:

 

(a)                                  First, to the General Partner, with respect
to the Series A Preferred Units and Series B Preferred Units, and to the holders
of the Series D Preferred Units, the Series N Preferred Units, and the Series P
Preferred Units, pro rata, in an amount equal to the cumulative and unpaid
Series A Preferred Return on such Series A Preferred Units, the cumulative and
unpaid Series B Preferred Return on such Series B Preferred Units, the
cumulative and unpaid Series D Preferred Return on such Series D Preferred
Units, the cumulative and unpaid Series N Preferred Return on such Series N
Preferred Units, and the cumulative and unpaid Series P Preferred Return on such
Series P Preferred Units in such a way as to allow the General Partner to pay
cumulative preferential dividends and any additional amounts required on the
Series A Preferred Shares, the Series B Preferred Shares, the Series D Preferred
Units, any outstanding Series D Preferred Shares, the Series N Preferred Units,
and the Series P Preferred Units, respectively, payable to the holders thereof;
and

 

(b)                                 Then, to the Partners holding Common Units,
pro rata in accordance with such Partners’ then Percentage Interests.

 

(d)                                 Subsections (a), (b) and (c) of Section 9.1
of the Agreement are hereby amended to read as follows:

 

(a)                                  The Partnership does hereby grant to each
Redemption Partner and each Redemption Partner does hereby accept the rights
(“Redemption Rights”), but without obligation to the Redemption Partner, to
require the Partnership to redeem from time to time part or all of its
Partnership Interest for the Purchase Price set forth in the Redemption Rights
Exhibit or, in the case of Series D Preferred Units, for the Series D Purchase
Price set forth in the Series D Redemption Rights Exhibit; in the case of Series

 

4

--------------------------------------------------------------------------------


 

N Preferred Units, for the Series N Purchase Price set forth in the Series N
Redemption Rights Exhibit; or in the case of Series P Preferred Units, for the
Series P Purchase Price set forth in the Series P Redemption Rights Exhibit.

 

(b)                                 Notwithstanding the provisions of
Section 9.1(a), the General Partner may, in its sole and absolute discretion,
assume directly the obligation with respect to and satisfy the Redemption
Partner’s exercise of a Redemption Right by paying to the Redemption Partner, at
the General Partner’s election, either the Cash Purchase Price or the Share
Purchase Price; the Series D Cash Purchase Price or the Series D Share Purchase
Price; the Series N Cash Purchase Price or the Series N Share Purchase Price; or
the Series P Cash Purchase Price or the Series P Share Purchase Price, as
applicable; provided, however, that notwithstanding the foregoing the General
Partner may not elect to pay the Share Purchase Price, the Series D Share
Purchase Price, the Series N Share Purchase Price, or the Series P Share
Purchase Price in respect of a Redemption Right to the extent that the issuance
of Shares or Series D Preferred Shares would cause a violation of the REIT
Requirements.  If the General Partner assumes such obligations with respect to
an exercise of a Redemption Right, then the Partnership shall have no obligation
to pay any amount to the Redemption Partner with respect to such Redemption
Partner’s exercise of the Redemption Right, and any Partnership Units redeemed
shall be owned by the General Partner for all purposes.

 

(c)                                  Such Redemption Rights shall be
exercisable, in whole or in part, at any time or from time to time, on the terms
and subject to the conditions and restrictions contained in the Redemption
Rights Exhibit, the Series D Redemption Rights Exhibit, the Series N Redemption
Rights Exhibit, or the Series P Redemption Rights Exhibit, as applicable, upon
delivery to the General Partner of an Exercise Notice in the form of Schedule 1
attached to the Redemption Rights Exhibit, a Series D Exercise Notice in the
form of Schedule 1 attached to the Series D Redemption Rights Exhibit, a Series
N Exercise Notice in the form of Schedule 1 attached to the Series N Redemption
Rights Exhibit, or a Series P Exercise Notice in the form of Schedule 1 attached
to the Series P Redemption Rights Exhibit, which notice shall specify the
portion of the Redemption Partner’s Partnership Interest to be redeemed.  Once
delivered, any such Exercise Notice, Series D Exercise Notice, Series N Exercise
Notice, or Series P Exercise Notice shall be irrevocable, subject to payment of
the applicable Purchase Price, Series D Purchase Price, Series N Purchase Price,
or Series P Purchase Price in respect of such Partnership Interest in accordance
with the terms hereof.

 

(e)                                  Subsections (f), (g) and (h) are hereby
added to Section 9.1 of the Agreement to read as follows:

 

(f)                                    The Partnership does hereby grant to each
holder of Series N Preferred Units (other than (i) the general partner of WHLP,
(ii) the Company, (iii) any Affiliates of (i) or (ii), and (iv) any Parent
Transferee (as such term is defined in the 2005 Amended and Restated WHLP
Agreement) (each, a “Special Redemption Partner”) and each Special Redemption
Partner does hereby accept the rights (“Special Redemption Rights”), but without
obligation to the Special Redemption Partner, to require the Partnership to
redeem from time to time part or all of its Series N Preferred Units for the

 

5

--------------------------------------------------------------------------------


 

Special Cash Purchase Price or the Special Unit Purchase Price, at the
Partnership’s election, set forth in the Special Redemption Rights Exhibit and
subject to the limitations specified therein.

 

(g)                                 Notwithstanding the provisions of
Section 9.1(f), the General Partner may, in its sole and absolute discretion,
assume directly the obligation with respect to and satisfy the Special
Redemption Partner’s exercise of a Special Redemption Right by paying to the
Special Redemption Partner, at the General Partner’s sole election, either the
Special Cash Purchase Price or the Special Share Purchase Price; provided,
however, that notwithstanding the foregoing the General Partner may not elect to
pay the Special Share Purchase Price in respect of a Special Redemption Right to
the extent that the issuance of Shares would cause a violation of the ownership
limitations in the General Partner’s Organizational Documents or cause the
General Partner to no longer be in compliance with the REIT Requirements.  If
the General Partner assumes such obligations with respect to an exercise of a
Special Redemption Right, then the Partnership shall have no obligation to pay
any amount to the Special Redemption Partner with respect to such Special
Redemption Partner’s exercise of the Special Redemption Right, and any
Partnership Units redeemed shall be owned by the General Partner for all
purposes.

 

(h)                                 Such Special Redemption Rights shall be
exercisable, in whole or in part, at any time or from time to time, on the terms
and subject to the conditions and restrictions contained in the Special
Redemption Rights Exhibit upon delivery to the General Partner of a Special
Exercise Notice in the form of Schedule 1 attached to the Special Redemption
Rights Exhibit, which notice shall specify the portion of the Special Redemption
Partner’s Series N Preferred Units to be redeemed.  Once delivered, any such
Special Exercise Notice shall be irrevocable, subject to payment of the
applicable Special Purchase Price in respect of such Series N Preferred Units in
accordance with the terms hereof.

 

(f)                                    Section 9.3 of the Agreement is hereby
added to read as follows:

 

9.3  Forced Conversion Right.  During the Conversion Window, the Partnership
shall have the right (the “Series N Forced Conversion”) to require holders of
the Series N Preferred Units to convert on thirty (30) days notice, all but not
less than all, of the Series N Preferred Units held by each such holder for that
number of Common Units that, as of the last Business Day before such notice is
issued, would be redeemable under Article IX hereof for cash equal to $82.3548
(as adjusted in accordance with the principles of Section 8.9.G of the 2005
Amended and Restated WHLP Agreement) per Series N Preferred Unit to be converted
by such holder.  It is understood and agreed that the exercise and
implementation of the Series N Forced Conversion will be structured, to the
extent possible, to avoid triggering the recognition of taxable gain.

 

The notice to be provided by the Partnership in order to exercise the Series N
Forced Conversion shall be in writing in the form attached hereto as Exhibit G
and shall specify (a) the effective date of the Series N Forced Conversion, (b)
the number of Common Units into which each Series N Preferred Unit will be
converted into pursuant to the

 

6

--------------------------------------------------------------------------------


 

Series N Forced Conversion, (c) the number of Common Units into which each
Series N Preferred Unit would convert pursuant to the conversion right in
Section 7 of the Series N Redemption Rights Exhibit, and (d) a statement that
the holders of Series N Preferred Units may, in lieu of having such Units
converted pursuant to the Series N Forced Conversion, exercise their rights to
convert such Units pursuant to Section 7 of the Series N Redemption Rights
Exhibit by written notice to the General Partner at the principal offices of the
Partnership prior to the effective date of the Series N Forced Conversion.

 

(g)                                 The definition of the term “Common Unit”
contained in the Glossary of Defined Terms of the Agreement is hereby amended to
read as follows:

 

“Common Unit” shall mean Partnership Interests other than Preferred Units,
Series A Preferred Units, Series B Preferred Units, Series D Preferred Units,
Series N Preferred Units and Series P Preferred Units.

 

(h)                                 The definition of the term “Partnership
Interest” contained in the Glossary of Defined Terms of the Agreement is hereby
amended to read as follows:

 

“Partnership Interest” shall mean an ownership interest of a Partner in the
Partnership from time to time, including, as applicable, such Partner’s Common
Units, Preferred Units, Series A Preferred Units, Series B Preferred Units,
Series D Preferred Units, Series N Preferred Units, Series P Preferred Units and
Percentage Interest and such Partner’s Capital Account, and any and all other
benefits to which the holder of such Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms of this Agreement.

 

(i)                                     The definition of the term “Partnership
Unit” contained in the Glossary of Defined Terms of the Agreement is hereby
amended to read as follows:

 

“Partnership Unit” shall mean a Common Unit, Preferred Unit, Series A Preferred
Unit, Series B Preferred Unit, Series D Preferred Unit, Series N Preferred Unit,
or Series P Preferred Unit and shall constitute a fractional, undivided share of
the Partnership Interests corresponding to that particular class of Units.

 

(j)                                     The Glossary of Defined Terms of the
Agreement is hereby amended to include the following definitions:

 

“2005 Amended and Restated WHLP Agreement” shall mean that 2005 Amended and
Restated Agreement of Limited Partnership of [New Name, L.P.], dated as of
[March 31, 2005], by and among [New Name Properties, Inc.], formerly known as
Wilmorite Properties, Inc., a Delaware corporation, as the general partner of
[New Name, L.P.], formerly known as Wilmorite Holdings, L.P., a Delaware limited
partnership, and persons who have executed such agreement as limited partners
and whose names and addresses are set forth on an exhibit thereto.

 

“Conversion Window” shall mean the thirty (30) day period following the seventh
(7th) anniversary of the effective date of the 2005 Amended and Restated WHLP
Agreement.

 

7

--------------------------------------------------------------------------------


 

“Series N Cash Purchase Price” is defined in the Series N Redemption Rights
Exhibit.

 

“Series N Computation Date” is defined in the Series N Redemption Rights
Exhibit.

 

“Series N Conversion Factor” is defined in the Series N Redemption Rights
Exhibit.

 

“Series N Conversion Notice” is defined in Exhibit B to this [Tenth] Amendment
to this Agreement.

 

“Series N Conversion Ratio” is defined in Exhibit B to this [Tenth] Amendment to
this Agreement.

 

“Series N Election Notice” is defined in the Series N Redemption Rights Exhibit.

 

“Series N Exercise Notice” is defined in the Series N Redemption Rights Exhibit.

 

“Series N Exercising Partner” is defined in the Series N Redemption Rights
Exhibit.

 

“Series N Forced Conversion” is defined in Section 9.3 of this [Tenth] Amendment
to this Agreement.

 

“Series N Offered Interests” is defined in the Series N Redemption Rights
Exhibit.

 

“Series N Preferred Return” is defined in Exhibit B to this [Tenth] Amendment to
this Agreement.

 

“Series N Preferred Units” shall mean the Partnership Units issued pursuant to
Section 2.2(f) of this Agreement, the terms of which are set forth in Exhibit B
to this [Tenth] Amendment to this Agreement.

 

“Series N Prorated Amount” is defined in Exhibit B to this [Tenth] Amendment to
this Agreement.

 

“Series N Purchase Price” is defined in the Series N Redemption Rights Exhibit.

 

“Series N Redemption Partner” means a Limited Partner other than the Company
holding Series N Preferred Units.

 

“Series N Redemption Rights Exhibit” shall mean Exhibit D to this [Tenth]
Amendment to this Agreement.

 

“Series N Share Purchase Price” is defined in the Series N Redemption Rights
Exhibit.

 

“Series P Cash Purchase Price” is defined in the Series P Redemption Rights
Exhibit.

 

“Series P Computation Date” is defined in the Series P Redemption Rights
Exhibit.

 

“Series P Conversion Factor” is defined in the Series P Redemption Rights
Exhibit.

 

8

--------------------------------------------------------------------------------


 

“Series P Conversion Notice” is defined in Exhibit C to this [Tenth] Amendment
to this Agreement.

 

“Series P Conversion Ratio” is defined in Exhibit C to this [Tenth] Amendment to
this Agreement.

 

“Series P Election Notice” is defined in the Series P Redemption Rights Exhibit.

 

“Series P Exercise Notice” is defined in the Series P Redemption Rights Exhibit.

 

“Series P Exercising Partner” is defined in the Series P Redemption Rights
Exhibit.

 

“Series P Offered Interests” is defined in the Series P Redemption Rights
Exhibit.

 

“Series P Preferred Return” is defined in Exhibit C to this [Tenth] Amendment to
this Agreement.

 

“Series P Preferred Units” shall mean the Partnership Units issued pursuant to
Section 2.2(g) of this Agreement, the terms of which are set forth in Exhibit C
to this [Tenth] Amendment to this Agreement.

 

“Series P Prorated Amount” is defined in Exhibit C to this [Tenth] Amendment to
this Agreement.

 

“Series P Purchase Price” is defined in the Series P Redemption Rights Exhibit.

 

“Series P Redemption Partner” means a Limited Partner other than the Company
holding Series P Preferred Units.

 

“Series P Redemption Rights Exhibit” shall mean Exhibit E to this [Tenth]
Amendment to this Agreement.

 

“Series P Share Purchase Price” is defined in the Series P Redemption Rights
Exhibit.

 

“Special Cash Purchase Price” is defined in the Special Redemption Rights
Exhibit.

 

“Special Computation Date” is defined in the Special Redemption Rights Exhibit.

 

“Special Election Notice” is defined in the Special Redemption Rights Exhibit.

 

“Special Exercise Notice” is defined in the Special Redemption Rights Exhibit.

 

“Special Exercising Partner” is defined in the Special Redemption Rights
Exhibit.

 

“Special Offered Interests” is defined in the Special Redemption Rights Exhibit.

 

“Special Purchase Price” is defined in the Special Redemption Rights Exhibit.

 

“Special Redemption Partner” is defined in Section 9.1(f) of this [Tenth]
Amendment

 

9

--------------------------------------------------------------------------------


 

to this Agreement.

 

“Special Redemption Rights” is defined in Section 9.1(f) of this [Tenth]
Amendment to this Agreement.

 

“Special Redemption Rights Exhibit” shall mean Exhibit F to this [Tenth]
Amendment to this Agreement.

 

“Special Share Purchase Price” is defined in the Special Redemption Rights
Exhibit.

 

“Special Unit Purchase Price” is defined in the Special Redemption Rights
Exhibit.

 

“Total Special Redemption” is defined in the Special Redemption Rights Exhibit.

 

“WHLP” shall mean [New Name, L.P.], formerly known as Wilmorite Holdings, L.P.,
a Delaware limited partnership.

 

“WHLP Contribution Date” shall mean any date on which a call or put right has
been exercised pursuant to Section 8.10 of the 2005 Amended and Restated WHLP
Agreement.

 

“WHLP Nonparticipating CPU” shall mean a Class A Preferred Unit in WHLP for
which a Participating Election Right (as defined in the 2005 Amended and
Restated WHLP Agreement) is not available.

 

“WHLP Participating CPU” shall mean a Class A Preferred Unit in WHLP for which a
Participating Election Right (as defined in the 2005 Amended and Restated WHLP
Agreement) is available.

 

(k)                                  Sections 2.1 and 2.2 of Exhibit A to the
Agreement (Allocations Exhibit) are hereby amended to read as follows:

 

2.1                                 Net Income.  After giving effect to the
special allocations set forth in Article 3 of this Allocations Exhibit, Net
Income for any fiscal year or other applicable period shall be allocated in the
following order and priority:

 

(a)                                  First, to the Partners, until the
cumulative Net Income allocated pursuant to this subparagraph 2.1(a) for the
current and all prior periods equals the cumulative Net Loss allocated pursuant
to subparagraphs 2.2(d) and (e) hereof for all prior periods, which allocation
shall be made among such Partners in the reverse order that such Net Loss was
allocated to them (and, in the event of a shift of a Partner’s interest in the
Partnership, to the Partners in a manner that most equitably reflects the
successors in interest of such Partners);

 

(b)                                 Second, to the General Partner in respect of
its Preferred Units, until the cumulative Net Income allocated pursuant to this
subparagraph 2.1(b) for the current and all prior periods equals the cumulative
Net Loss allocated in respect of such Preferred Units pursuant to Subparagraph
2.2(c) hereof for all prior periods;

 

10

--------------------------------------------------------------------------------


 

(c)                                  Third, to the General Partner in respect of
its Preferred Units, until the cumulative Net Income allocated pursuant to this
subparagraph 2.1(c) for the current and all prior periods equals the cumulative
Preferred Return, if any, on the Preferred Units;

 

(d)                                 Fourth, to the General Partner in respect of
its Series A Preferred Units and Series B Preferred Units, and the holders of
the Series D Preferred Units, the Series N Preferred Units, and the Series P
Preferred Units, pro rata to such units, until the cumulative Net Income
allocated pursuant to this subparagraph 2.1(d) for the current and all prior
periods equals the cumulative Net Loss allocated pursuant to Subparagraph 2.2(b)
hereof for all prior periods;

 

(e)                                  Fifth, to the General Partner in respect of
its Series A Preferred Units and Series B Preferred Units, and to the holders of
the Series D Preferred Units, the Series N Preferred Units, and the Series P
Preferred Units, pro rata to such units, until the cumulative Net Income
allocated pursuant to this subparagraph 2.1(e) equals the cumulative Series A
Preferred Return on the Series A Preferred Units, the cumulative Series B
Preferred Return on the Series B Preferred Units, the cumulative Series D
Preferred Return on the Series D Preferred Units, the cumulative Series N
Preferred Return on the Series N Preferred Units, and the cumulative Series P
Preferred Return on the Series P Preferred Units, respectively; and

 

(f)                                    Thereafter, the balance of the Net
Income, if any, shall be allocated to the Partners holding Common Units in
accordance with their respective Percentage Interests.

 

2.2                                 Net Loss.  After giving effect to the
special allocations set forth in Article 3 of this Allocations Exhibit, Net Loss
of the Partnership for each fiscal year or other applicable period shall be
allocated as follows:

 

(a)                                  To the Partners holding Common Units in
accordance with their respective Common Units until the Sub-Capital Accounts
attributable to such Common Units are all reduced to zero (determined after all
capital contributions, distributions, and special allocations under Article III
of this Allocations Exhibit allocable to the Partner for the Fiscal Year have
been reflected in the Partner’s Sub-Capital Account);

 

(b)                                 Second, to the General Partner in respect of
its Series A Preferred Units and Series B Preferred Units, and to the holders of
the Series D Preferred Units, the Series N Preferred Units, and the Series P
Preferred Units in respect to their Series D Preferred Units, Series N Preferred
Units, and Series P Preferred Units, pro rata to such units, until their
Sub-Capital Accounts attributable to such units are reduced to zero;

 

(c)                                  Third, to the General Partner in respect of
its Preferred Units, until its Sub-Capital Account attributable to such
Preferred Units, if any, is reduced to zero;

 

(d)                                 Thereafter, to the Partners holding Common
Units in accordance with their respective Percentage Interests; and

 

11

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding the preceding provisions of
this Section 2.2, to the extent any Net Losses allocated to a Partner under this
Section 2.2 would cause such Partner (hereinafter, a “Restricted Partner”) to
have an Adjusted Capital Account Deficit at the end of the fiscal year to which
such Losses related, such Losses shall not be allocated to such Restricted
Partners and instead shall be allocated to the other Partner(s) (herein, the
“Permitted Partners”) pro rata in accordance with this Section 2.2 (ignoring for
this purpose such Restricted Partners).

 

2.                                       Lock-up Period.  Each new Limited
Partner executing this Amendment agrees not to exercise any Redemption Rights
with respect to any Common Units, Series N Preferred Units, or Series P
Preferred Units under Article IX of the Agreement (as amended by this Amendment)
prior to the first anniversary of the applicable WHLP Contribution Date for such
Units (the “Lock-up Period”); provided that, after the death of any such Limited
Partner, the fiduciary or other authorized representative of such Limited
Partner’s estate shall be entitled to deliver a Series N Exercise Notice or a
Series P Exercise Notice, as applicable, to the General Partner during the
Lock-up Period with respect to the Redemption Rights of such deceased Limited
Partner.  For the sake of clarity, the Lock-up Period shall not prevent the
exercise of the Series N Forced Conversion Right or the Special Redemption
Rights.

 

3.                                       Defined Terms and Recitals.  As used in
this Amendment, capitalized terms used and defined in this Amendment shall have
the meaning assigned to them in this Amendment, and capitalized terms used in
this Amendment but not defined herein, shall have the meaning assigned to them
in the Agreement.

 

4.                                       Ratification and Confirmation.  Except
to the extent specifically amended by this Amendment, the terms and provisions
of the Agreement, as previously amended, are hereby ratified and confirmed.

 

 

[Remainder of this page has been intentionally left blank.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Amendment effective as of
the date first above mentioned.

 

 

 

GENERAL PARTNER:

 

 

 

THE MACERICH COMPANY

 

 

 

 

 

By:

 

 

 

 

Richard A. Bayer

 

 

Executive Vice President,

 

 

General Counsel and Secretary

 

 

 

 

 

NEW LIMITED PARTNERS:

 

13

--------------------------------------------------------------------------------